Opinion filed January 30, 2014




                                       In The

        Eleventh Court of Appeals
                                    ____________

                                 No. 11-13-00065-CR
                                    ____________

                    KERRY DEAN CAUDLE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                 Brown County, Texas
                          Trial Court Cause No. CR20576


                      MEMORANDUM OPINION
      Appellant, Kerry Dean Caudle, pleaded no contest in February 2012 to the
offense of sexual assault of a child. The trial court deferred a finding of guilt and
placed Appellant on deferred adjudication community supervision for a term of ten
years. In July 2012, the State filed a motion to proceed with an adjudication of
guilt based upon Appellant’s alleged violations of the terms and conditions of his
community supervision.      At a hearing on the State’s motion to adjudicate,
Appellant pleaded “true” to the alleged violations.      The trial court found the
allegations to be true, adjudicated Appellant guilty of the charged offense, and
assessed his punishment at confinement for twelve years. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Appellant has filed a pro se response to counsel’s motion to withdraw and
supporting brief. In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d 403;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and proceed with an adjudication of guilt. See Moses v.
                                          2
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979). Furthermore, issues relating
to an original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Manuel v. State,
994 S.W.2d 658 (Tex. Crim. App. 1999).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


January 30, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3